EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaksha Tomic on 5/27/2021.

The application has been amended as follows: 
Claim 4, line 1, after “claim” and before “wherein” delete “3” and insert “3,”.
Claim 13, line 1, after “claim” and before “wherein” delete “11” and insert “11,”.
Claim 15, line 2, after “polyamide-based” and before “material” delete “sliding” and insert “surface”.


Terminal Disclaimer
The terminal disclaimer filed on 5/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/462,829 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The terminal disclaimer filed on 5/27/2021 overcomes the previous rejections on the ground of nonstatutory double patenting.

Iwata (US 2011/0082059) discloses a sliding resin composition that is useful for coating surfaces [0001; 0020]. The composition comprises various resins including polyamide and polyamide-imide [0017]; a solid lubricant of PTFE [0015]; an additional solid lubricant such as one or more of molybdenum disulfide, tungsten disulfide, or graphite [0028]; and various PTFE film forming agents including calcium phosphate [0019]. Example 1 comprises polyamide-imide (PAI), PTFE, and calcium phosphate, and Example 2 comprises PAI, PTFE, calcium phosphate, and molybdenum disulfide [0042]. Iwata teaches the following contents, by mass: the PTFE is 10-40%, the PTFE film forming agent is 5-15%, and the additional solid lubricant is 1-60% [0017; 0041]. 
Iwata is silent with regard to tin disulfide. Furthermore, nothing of record indicates it would have been obvious to modify Iwata to use tin disulfide and further select the specific combination of polyamide resin, calcium phosphate, tin disulfide, and tungsten disulfide and further select the relative weight amounts of the components as presently claimed.

Proost (US 2014/0106914) discloses a sliding element for use in a lubricated guide which provides a sliding contact surface [0001]. The element comprises (A) a polyamide and (B) other components [0011-0013]. Suitable components (B) include molybdenum disulfide (MoS2) as a solid lubricant [0050].
Proost is silent with regard to calcium phosphate, tin disulfide, and tungsten disulfide. Furthermore, nothing of record indicates it would have been obvious to modify Proost to use these materials and further select the relative weight amounts of the components as presently claimed.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN D FREEMAN/Primary Examiner, Art Unit 1787